Citation Nr: 1207247	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-11 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.  

2.  Entitlement to an effective date prior to March 10, 2004 for the grant of service connection for chronic myofascial lumbar strain.  

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected chronic myofascial lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to August 1980 and from January 1983 to August 1994. 

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2004, December 2004, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and the Appeals Management Center in Washington, D.C.  In the October 2004 rating decision, the RO reopened a previously denied claim of service connection for a back disability, but denied the reopened claim on the merits.  In that same decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective from September 1, 1994.  The issue of entitlement to an increased rating for bilateral hearing loss was deferred pending the outcome of a current VA examination report.  The VA audiological examination was subsequently conducted in November 2004.

In the December 2004 rating decision, the RO awarded a separate grant of service connection for tinnitus with a 10 percent disability evaluation assigned effective from March 10, 2004.  In that same decision, the initial noncompensable rating assigned for the bilateral hearing loss was confirmed and continued.  

The Veteran disagreed with the denial of service connection for a back disability and disagreed with the noncompensable evaluation assigned for the Veteran's bilateral hearing loss.  In a Statement of the Case dated February 9, 2006, the RO addressed the issue of entitlement to a compensable rating for the service-connected hearing loss.  In a Statement of the Case dated February 21, 2006, the RO addressed the issue of service connection for a back disability.  

The Veteran perfected his appeal as to both issues with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in March 2006.  In this document, the Veteran argues that the 10 percent rating for tinnitus should also be assigned since September 1994.  The  issue of entitlement to an earlier effective date for the grant of service connection for tinnitus with the 10 percent rating assigned has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In April 2010, the Board reopened the previously denied claim of service connection for a back disability and remanded that matter for additional development of the record, along with the issue of entitlement to an initial compensable rating for the service-connected bilateral hearing loss.  

In a November 2011 rating decision, the Appeals Management Center granted service connection for chronic myofascial lumbar strain, and assigned an initial 10 percent disability rating, effective from March 10, 2004.  As noted in more detail below, the Veteran's notices of disagreement (NODs) with both the effective date for the grant of service connection and the initial disability rating assigned for the grant of service connection for the chronic myofascial lumbar strain were received by VA in November 2011 and December 2011.  

Meanwhile, the RO issued a supplemental statement of the case with regard to the issue of entitlement to an initial compensable rating for the service-connected bilateral hearing loss, and returned the case to the Board.  

As the RO did not substantially comply with the remand directives set forth in the April 2010 remand as explained hereinbelow, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for the service-connected bilateral hearing loss.  In the prior remand of April 2010, the RO was, inter alia, directed to schedule the Veteran for an audiological examination to determine the current extent of the Veteran's bilateral hearing loss.  The remand specifically directed that the claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  This was not accomplished with respect to the audiological examination that was conducted in July 2011, in response to the remand directives.  The July 2011 examination report specifically noted that the claims file was requested by the RO, but was not available.  Moreover, the examiner also noted that none of the Veteran's VA medical records were reviewed in conjunction with the examination.  

Unfortunately, there has not been substantial compliance with the remand instructions.  Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the VA examiner to review the claims file in conjunction with the examination, and this was not accomplished with respect to the July 2011 examination, another remand is required.  

Additionally, with regard to the Veteran's service-connected myofascial lumbar strain, this claim was granted pursuant to a November 2011 rating decision.  An initial 10 percent rating was assigned effective from March 10, 2004.  

In one statement received in November 2011, the Veteran indicated his request for back pay dating back to discharge from service, given that he filed a claim of service connection at that time.  Although the Veteran acknowledged that this initial claim of service connection for a back disability, filed in November 1994, was denied, he now believes that this subsequent grant of service connection entitles him to an effective date back to 1994.  This statement is reasonably construed as an NOD with the effective date of service connection.  

In a subsequent statement, received that same month, the Veteran indicated that the rating he received for his service-connected back disability was too low, and requested reconsideration of his initial rating.  The Veteran also noted that he has neurological impairment, and does not understand why this is not considered in the rating.  This statement is reasonably construed as an NOD with the initial 10 percent rating assigned for the service-connected chronic myofascial lumbar strain.  

The RO has not yet issued a Statement of the Case as to the issue of entitlement to an effective date prior to March 10, 2004 for the service-connected chronic myofascial lumbar strain or for entitlement to an initial rating in excess of 10 percent for the service-connected chronic myofascial lumbar strain.  

As such, the RO is now required to send the veteran a statement of the case as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran to ascertain where he receives treatment for his hearing loss disability, obtain and associate with the claims file all available VA and/or private medical records concerning treatment received by the Veteran for his hearing loss.  

2.  Attempt to provide the claims file for review to the audiologist who conducted the July 2011 VA compensation and pension audiological examination.  After a review of the claims file, this examiner, K.S.W., should provide an addendum to the July 2011 examination report with any changes to that report that are made as a result of a review of the claims file.  

If K.S.W. is not available to review the claims file, then the Veteran must be scheduled for a VA audiometric examination to determine the current extent of the Veteran's bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner must provide an evaluation of the Veteran's bilateral hearing acuity and a description of any functional impairment imposed by his disability, including, but not limited to effect on employment.  

3.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the Veteran's claims of service connection for hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

4.  Provide the Veteran with a Statement of the Case as to the issues of entitlement to an effective date prior to March 10, 2004, for the service-connected chronic myofascial lumbar strain; and, for entitlement to an initial rating in excess of 10 percent for the service-connected chronic myofascial lumbar strain in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2011).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claims to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





